Citation Nr: 0620060	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  96-36 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral nuclear 
sclerosing cataracts and posterior subcapsular cataracts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1941 to February 1947 and in the United States 
Army from June 1950 to June 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In December 2005, the Board advanced the case on the docket 
and remanded the case to the RO for further action.  
Unfortunately, another remand is required.  

After the last supplemental statement of the case in March 
2006 -- which considered evidence about whether radiation 
exposure during the veteran's Navy service caused his 
cataracts -- an Army letter was received, providing radiation 
exposure data for the veteran's Army service.  Because of 
this, additional action is required in light of 
38 C.F.R. § 3.311(c), (e) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action:

1.  The Director of the Compensation and 
Pension Service should again be asked to 
consider the veteran's claim for service 
connection for cataracts pursuant to 
38 C.F.R. § 3.311(c) (2005).  Both the 
Navy service radiation exposure data it 
previously considered, and the newly 
obtained Army radiation dose information 
contained in the March 14, 2006 Army 
letter should be reviewed.

2.  After the C&P Service Director has 
responded, the RO should again consider 
the veteran's pending claim in light of 
any additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

